         Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
WINKLER LAW LLC,                     )
                  Plaintiff          )                      Civil Action No. 20-12125
                                     )
v.                                   )
                                     )
UNITED STATES DEPARTMENT OF )
VETERANS AFFAIRS,                    )
                                     )
                  Defendant          )
____________________________________)

                                        COMPLAINT

       1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. §

552, for injunctive and other appropriate relief. Plaintiff Winkler Law LLC. (“Winkler Law”)

seeks the immediate processing and release of agency records it requested on September 2, 2020

from the United States Department of Veterans Affairs (VA), through six medical centers

operated by the Veterans Health Administration, a component of the VA. Winkler Law has yet

to receive a single communication or responsive document from VA.

                                  Jurisdiction and Venue

       2.      This Court has subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 28 U.S.C. § 1331 and 5 U.S.C.

§ 552(a)(4)(B), (a)(6)(E)(iii).
       3.      Venue lies in this district, where Winkler Law has its principal place of business,

under 5 U.S.C. § 552(a)(4)(B).




                                                1
           Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 2 of 13




                                          The Parties

       4.      Winkler Law LLC is a professional limited liability company with a principal

place of business at 120 Holmes Street, Suite 313, Quincy, Massachusetts, 02171.

       5.      The U.S. Department of Veterans Affairs (“VA”) is a federal agency

headquartered at 810 Vermont Ave. NW, Washington DC 20420. VA has possession,

custody, and control over records sought by Plaintiff. VA is an agency within the meaning of

5 U.S.C. 552(f)(1).

                                    VA FOIA PROCESS

       6.      The VA has a decentralized system for handling FOIA requests and instructs

requestors to contact the FOIA office where the records are maintained.

       7.      The records sought by the Plaintiff are maintained in individual Veterans Health

Administration medical centers (VA Medical Centers).

       8.      Because of Covid-19, the VA is not accepting hard copy FOIA requests. Instead,

the VA currently instructs requestors to send requests through e-mail, and provides e-mail

contact information for designated FOIA officers at each VA facility, including its VA Medical

Centers.

                                            FACTS

       9.      Since Covid-19 began, the VA, like other healthcare providers, has struggled to

purchase sufficient personal protective equipment (“PPE”) for staff and patients at the VA’s

various medical centers and outpatient clinics.

       10.     Each VA Medical Center directly purchases most supply requirements, including

PPE, for direct delivery through its local acquisition office. Vendors are encouraged by the VA


                                                  2
         Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 3 of 13




to contact each facility individually for inclusion in the procurement process.

       11.        In March 2020, Attorney General William Barr announced a nationwide task

force devoted to address Covid-19 related market manipulation, price-gouging and hoarding.

The task force was directed to develop effective enforcement measures and best practices, work

closely with other agencies empowered to designate particular items and equipment as scarce,

and coordinate nationwide investigations and prosecutions of these illicit activities.

       12.        The U.S. Attorney’s Office in Boston (the “USAO”) is participating in the task

force and, among other things, is investigating one or more sellers of PPE for hoarding and/or

possible price gouging in sales to VA Medical Centers and other healthcare customers.

       13.        The question of what conduct might constitute price gouging is determined, at

least in part, by market prices for PPE at the time sales were made to various clients.

       14.        Market prices of PPE increased significantly between March and June 2020,

during the first phase of the Covid-19 pandemic, as various governmental entities and healthcare

providers competed with one another to buy the necessary PPE for their staff and patients.

       15.        Disclosure of the prices at which PPE was actually being purchased by particular

VA Medical Centers is in the public interest to ensure that the conduct by the current targets of

the USAO’s investigation is fairly and justly evaluated in the light of the actual market prices

for PPE at the times at which PPE was sold to VA Medical Centers and others.

       16.        On September 2, 2020, Winkler Law served FOIA requests on the following VA

Medical Centers by email at the email addresses for FOIA requests that are provided by the VA

on its website:




                                                  3
Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 4 of 13




    a. Edith Nourse Rogers Memorial Veterans Hospital
       Bedford, Massachusetts. Exhibit A, hereto.

       All purchase orders and invoices regarding N-95 masks purchased by your
       facility between April 15 and May 15, 2020. This request includes, without
       limitation, all purchases from all suppliers.

    b. VA North Texas Health Care System
       Dallas, Texas. Exhibit B, hereto.

       All purchase orders and invoices regarding (1) N-95 masks and (2) face
       shields purchased be your facility between April 1 and May 5, 2020. This
       request includes, without limitation, all purchases from all suppliers.

    c. Marion VA Medical Center
       Marion, Illinois. Exhibit C, hereto.

       All purchase orders and invoices regarding (1) N-95 masks; (2) face shields;
       (3) nitrile gloves; and (4) gowns that were purchased by your Marion, Illinois
       and Evansville, Indiana facilities between March 15 and April 30, 2020. This
       request includes, without limitation, all purchases from all suppliers.

    d. Charlie Norwood VA Medical Center
       Augusta, Georgia. Exhibit D, hereto.

       All purchase orders and invoices regarding 3-ply, non-medical masks
       purchased by your facility between May 15 and June 15, 2020. This request
       includes, without limitation, all one-time purchases from all suppliers.


    e. Togus VA Medical Center
       Augusta, Maine. Exhibit E, hereto.

       All purchase orders and invoices regarding N-95 masks purchased by your
       facility between May 1 and June 15, 2020. This request includes, without
       limitation, all purchases from all suppliers.


    f. VA Central Iowa Health Care System
       Des Moines, Iowa. Exhibit F, hereto.

       All purchase orders and invoices regarding N-95 masks purchased by your
       facility between April 1 and April 30, 2020. This request includes, without
       limitation, all purchases from all suppliers.




                                    4
          Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 5 of 13




          17.   The e-mail provided by the VA for the FOIA offices set forth in Paragraphs 13d,

e, and f, above, were returned as undeliverable. As instructed on the VA’s website, Winkler

Law then sent those three requests by e-mail to the general FOIA e-mail specified by the VA on

its website for the VHA Central Office for routing to the appropriate responder. Exhibit G,

hereto.

          18.   More than two months since service of the six FOIA requests, Winkler Law has

received no communication from the VA whatsoever, and no record or document has been

provided in response to its FOIA requests.

                                         Cause of Action

                  Violation of the Freedom of Information Act for Wrongful
                                Withholding of Agency Records

          19.   Plaintiff Winkler Law repeats and realleges paragraphs 1‒18.

          20.   Defendant VA, through its acts and omissions, has wrongfully withheld agency

records requested by Plaintiff Winkler Law.

          21.   Plaintiff Winkler Law has exhausted its administrative remedies with respect to

Defendant VA’s wrongful withholding of the requested records because Defendant VA has not

responded within the time limits set forth in 5 U.S.C. § 552(a)(6)(A). See, 5 U.S.C. §

552(a)(6)(C).

          22.   Plaintiff Winkler Law is entitled to injunctive relief with respect to the release

and disclosure of the requested records.




                                                 5
       Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 6 of 13




                                    Requested Relief

     WHEREFORE, Plaintiff Winkler Law prays that this Court:

        A. Declare that Defendant has violated FOIA;

        B.   Order Defendant to conduct a reasonable search for records and to

             produce the requested records expeditiously;

        C.   Award Plaintiff Winkler Law costs and reasonable fees incurred in this action

             under 5 U.S.C. § 552(a)(4)(E); and

        D. Grant such other relief as the Court may deem just and proper.

                                          Respectfully Submitted,

Dated: November 26, 2020                  s/ Susan G. Winkler
                                          Susan G. Winkle4
                                          BBO #530682
                                          Winkler Law LLC
                                          120 Holmes St., Suite 313
                                          Quincy, MA 02171
                                          (617) 642-6671
                                          winkler.susan@gmail.com




                                            6
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 7 of 13




                                                          September 1, 2020

VIA EMAIL
vhabedfoia@va.gov

Stacey Wallace (or alternate)
Freedom of Information Act Officer
Edith Nourse Rogers Memorial Veterans Hospital
200 Springs Road
Bedford, MA 01730

RE: Freedom of Information Act Request

Dear Ms. Wallace:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding N-95 masks purchased by your facility between April
        15 and May 15, 2020. This request includes, without limitation, all purchases from all suppliers.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. Further, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler

Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671




                                                                                    Exhibit A
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 8 of 13




                                                          September 1, 2020

VIA EMAIL
549foia@va.gov

Cheryl Johnson (or alternate)
Freedom of Information Act Officer
VA North Texas Health Care System
4500South Lancaster Road
Dallas, TX 75216

RE: Freedom of Information Act Request

Dear Ms. Johnson:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding (1) N-95 masks and (2) face shields purchased by
        your facility between April 1 and May 5, 2020. This request includes, without limitation, all
        purchases from all suppliers.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. However, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler

Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671




                                                                                  Exhibit B
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 9 of 13



                                                           September 2, 2020
VIA EMAIL
vhamarionilfoia@va.gov

Deanna Duncan (or alternate)
Freedom of Information Act Officer
Marion VA Medical Center
2401 West Main Street
Marion, IL 62959

RE: Freedom of Information Act Request

Dear Ms. Duncan:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding (1) N-95 masks; (2) face shields; and (3) nitrile gloves;
        and (4) gowns that were purchased by your Marion, Illinois and Evansville, Indiana facilities
        between March 15 and April 30, 2020. This request includes, without limitation, all purchases
        from all suppliers.

If it assists you in your search, we believe the purchasing officer for Marion, Illinois was Russel L. Kelly,
and the purchasing officer for Evansville, Indiana was Crystal Whitmore. If the request for information
from the Evansville VA Health Care Center should be forwarded to a different FOIA office, please let me
know. The two centers are listed together on the VA’s website.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. Further, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler
Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671
                                                                                   Exhibit C
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 10 of 13




                                                          September 2, 2020

VIA EMAIL
Augusta509foiarequests@va.gov

Shawana Burch Williamson (or alternate)
Freedom of Information Act Officer
Charlie Norwood VA Medical Center
1 Freedom Way (00)
Augusta, GA 30904

RE: Freedom of Information Act Request

Dear Ms. Burch:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding 3-ply non-medical masks purchased by your facility
        between May 15 and June 15, 2020. This request includes, without limitation, all one-time
        purchases from all suppliers.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. Further, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler

Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671




                                                                                Exhibit D
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 11 of 13




                                                          September 1, 2020

VIA EMAIL
Vhatog_foia@va.gov

Austin Brown (or alternate)
Freedom of Information Act Officer
Togus VA Medical Center
1 VA Center
Augusta, Maine 04330

RE: Freedom of Information Act Request

Dear Ms. Johnson:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding N-95 masks purchased by your facility between May
        1 and June 15, 2020. This request includes, without limitation, all purchases from all suppliers.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. Further, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler

Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671




                                                                              Exhibit E
             Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 12 of 13




                                                          September 2, 2020

VIA EMAIL
centraliowavafoia@va.gov

Laurel Williamson (or alternate)
Freedom of Information Act Officer
VA Central Iowa Health Care System
3600 30th Street
Des Moines, Iowa 50310

RE: Freedom of Information Act Request

Dear Ms. Williamson:

This is a request under the Freedom of Information Act. I hereby request copies of:

        All purchase orders and invoices regarding N-95 masks purchased by your facility between April
        1 and April 30, 2020. This request includes, without limitation, all one-time purchases from all
        suppliers.

As FOIA requires, please release all reasonably segregable nonexempt portions of documents.

Please note that 5 U.S.C. Section 552(a)(4)(A)(iv)(II) requires that you provide the first 100 copies to me
at no charge. Electronic production by email to winkler.susan@gmail.com is acceptable. Further, I am
requesting a waiver of all fees under 5 U.S.C. Section 552(a)(4)(A)(iii). The information I seek is in the
public interest because it will contribute significantly to public understanding of the operations or
activities of the government during the pandemic, and is not primarily in my commercial interest. If the
fee for production is expected to exceed $35.00, please contact me first to discuss the cost before
proceeding beyond the first 100 copies.

If you have any questions regarding this request, please contact me at winkler.susan@gmail.com. I look
forward to receiving your response within the twenty day statutory time period. Thank you for your
consideration of this request.

Sincerely,

/s/ Susan Winkler

Susan Winkler
Winkler Law LLC
120 Holmes Street, Suite 313
Quincy, MA 02171
(617) 642-6671




                                                                                     Exhibit F
                  Case 1:20-cv-12125-DLC Document 1 Filed 11/26/20 Page 13 of 13




From:                Susan Winkler <winkler.susan@gmail.com>
Sent:                Wednesday, September 2, 2020 8:45 AM
To:                  vhafoia2@va.gov
Subject:             FOIA Requests
Attachments:         FOIA Final Augusta ME VA.pdf; FOIA Final Des Moines Iowa VA (1).pdf; FOIA Final Augusta GA VA.pdf


Dear VHA Central Office,

I have tried reaching out directly to the VA centers who have FOIA contacts listed on‐line in connection with FOIA
requests for purchase orders and invoices connected to purchases of N‐95 masks by two particular VA centers and 3‐ply
non‐medical masks by a third VA center during specified weeks during the pandemic.

For two of the centers (Maine and Iowa) the emails were returned as not deliverable because the address provided on‐
line is restricted; for the third (Georgia) the email was returned as not deliverable because the address couldn't be found
(I double checked the on‐line listing ‐ Augusta509foiarequests@va.gov is correct as listed). The centers for which the
on‐line filings could not be completed are:

1. Charlie Norwood VA Medical Center, Augusta, Georgia
2. Togus VA Medical Center, Augusta, Maine
3. VA Central Iowa Health Care System, Des Moines, Iowa

I have attached the specific requests hereto. Can you please help route these FOIA requests to the appropriate
responder?

Any assistance is very much appreciated.

Thank you!

Susan Winkler
617‐642‐6671




                                                             1
